 


110 HR 1555 IH: To impose a two year moratorium on the approval by the Secretary of the Interior of new Tribal-State compacts for gaming under the Indian Gaming Regulatory Act.
U.S. House of Representatives
2007-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1555 
IN THE HOUSE OF REPRESENTATIVES 
 
March 15, 2007 
Mr. Rogers of Michigan (for himself, Mr. Ehlers, and Mr. Aderholt) introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To impose a two year moratorium on the approval by the Secretary of the Interior of new Tribal-State compacts for gaming under the Indian Gaming Regulatory Act. 
 
 
1.Two year moratorium on new Indian casinosThe Secretary of the Interior shall not approve any new Tribal-State compacts for gaming under the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.) until after the date that is 2 years after the date of the enactment of this Act. 
 
